DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 3/21/2022.
Claims 1-11 are pending, Claims 8-11 are withdrawn, and Claims 1-7 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 3/21/2022 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/21/2022.

Claim Objections
Claims 5 and 10-11 are objected to because of the following informalities:  
Claims 5 and 10-11 filed 3/21/2022 do not include the amendments made in the claims filed 10/19/2020.  Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  37 CFR 1.121(c).  Appropriate correction is required.
For purposes of examination, Examiner will examine the claims filed 10/19/2020 with claims 8-11 withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2017/0372893 A1) in view of JP2018056385A (cited by Applicant) (machine translation attached).
Re claim 1, Maeda discloses a substrate processing apparatus (abstract) comprising: a first cleaning member (¶ [0043], [0055]  ref. 31A, 31B, 31C OR 31Add multiple cleaning modules each inherently having a cleaning member to facilitate “cleaning”) configured to clean a substrate by a contact face (see fig. 4 ¶ [0056]-[0062] contact face of roll sponge 81); and a second cleaning member (¶ [0055] “multiple kinds of cleaning modules 31, which perform different cleaning processings…For example, cleaning processings in cleaning module 31A and the cleaning module 31B different from each other) configured to clean the substrate after cleaned by the first cleaning member, by a contact face (see fig. 4 ¶ [0056]-[0062] contact face of roll sponge 81).
Maeda does not explicitly disclose the first cleaning member contact face on which a skin layer is provided and the second cleaning member contact face on which a skin layer is not provided.  However, JP2018056385A discloses it is known in the substrate processing apparatus art (title) to provide cleaning members various configurations including with the skin layer or without the skin layer (p. 9 ¶ 8 and last ¶  “desirable to design which part of the roll sponge 33 is a skin layer and which part of the roll sponge 33 lacks the skin layer…A variety of specific aspects are conceivable”  “roll sponge 33 may be covered with the skin layer, or the skin layer may be absent on all surfaces”).
Regarding the specific order of cleaning, Examiner notes that for a roll sponge with both skin layer and without skin layer portions, under at least one full rotation, it is inherent there will be a without skin layer following a skin layer.  Alternately, with plural cleaning stations, the order of cleaning is a simple optimization through routine experimentation to one of ordinary skill in the art presented with a variety of roll sponges to obtain the desired cleanliness  See MPEP 2144.05(II)(A) OR simply a matter of intended use of an apparatus provided with skin and no skin sponge rolls.  See MPEP 2114.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the substrate processing apparatus of Maeda to further include a contact face with a skin layer and a contact face without a skin layer, as suggested by JP2018056385A, in order to enable cleaning with good contact and liquid, as well as cleaning while removing cleaning liquid and without damaging the surface of the substrate (JP 2018056385A p. 9 ¶ 6-8).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of JP2018056385A, as applied above, and further in view of JP2017191827A (cited by Applicant) (machine translation attached) and Kodera et al. (US 2004/0177655 A1).
Re claims 2-3, Maeda/ JP2018056385A discloses as shown above but does not disclose a cleaning liquid supplying unit configured to supply a cleaning liquid in which gas is dissolved to an inside of the second cleaning member, wherein the cleaning liquid supplied to the inside of the second cleaning member reaches the substrate from a surface of the second cleaning member.  However, JP2017191827A teaches a cleaning liquid supplying unit (p. 3 ¶ 10 cleaning liquid may be supplied into the first roll cleaning member 52 and/or the second  roll cleaning member 53) configured to supply a cleaning liquid to an inside of the second cleaning member, wherein the cleaning liquid supplied to the inside of the second cleaning member reaches the substrate from a surface of the second cleaning member (from the tip of the nodule).  
Regarding gas, Kodera teaches a cleaning liquid in which gas is dissolved (¶ [0014], [0018] gass-dissolved water).  Re claim 3, Regarding “wherein the cleaning liquid supplying unit comprises: a supplying line connected to the inside of the second cleaning member; a gas dissolver configured to dissolve the gas to the cleaning liquid; and a filter provided between the gas dissolver and the second cleaning member on the supplying line”, Kodera further discloses a supplying line (see fig. 5 ref. 41), a gas dissolver (ref. 42), and a filter (¶ [0020],[0025] gas-insufflating filter).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the substrate processing apparatus of Maeda/ JP2018056385A to further include supplying liquid to an inside of the second cleaning member, as taught by JP2017191827A, in order to minimize contamination of the roll and enhance application of cleaning liquid; and to further include a liquid gas supply, as suggested by Kodera, in order to utilize functional water to minimize corrosion.

Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of JP2018056385A, as applied above, and further in view of JP2017191827A (cited by Applicant) (machine translation attached), as applied above, and further in view of JP2011218308A (cited by Applicant) (machine translation attached).
Re claims 2 and 4-7, Maeda/ JP2018056385A discloses as shown above but does not disclose a cleaning liquid supplying unit configured to supply a cleaning liquid in which gas is dissolved to an inside of the second cleaning member, wherein the cleaning liquid supplied to the inside of the second cleaning member reaches the substrate from a surface of the second cleaning member.  However, JP2017191827A teaches a cleaning liquid supplying unit (p. 3 ¶ 10 cleaning liquid may be supplied into the first roll cleaning member 52 and/or the second  roll cleaning member 53) configured to supply a cleaning liquid to an inside of the second cleaning member, wherein the cleaning liquid supplied to the inside of the second cleaning member reaches the substrate from a surface of the second cleaning member (from the tip of the nodule).  
Regarding gas and bubbles, JP2011218308A teaches a cleaning liquid in which gas is dissolved (abstract, Description Field ¶ 1).  Re claims 4-7, Regarding “wherein the cleaning liquid supplying unit comprising: a supplying line connected to the inside of the second cleaning member;Page 2 of 5 4839-8482-4014.1DOCKET NO.: 045288.000064 PATENTApplication No.: Not Yet AssignedPreliminary Amendment - First Action Not Yet Received:a bubble containing cleaning liquid generator configured to generate bubble-dissolved cleaning liquid; and a filter provided between the bubble containing cleaning liquid generator and the second cleaning member on the supplying line”, JP2011218308A teaches a supplying line (ref. 215), a bubble containing cleaning liquid generator (ref. 105), and a filter (refs. 142, 143); wherein the cleaning liquid reaching the substrate contains a bubble (abstract, nanobubble water); Regarding “wherein the cleaning liquid reaching the substrate contains the bubble whose diameter is less than 100 nm” and “wherein the cleaning liquid reaching the substrate does not contain the bubble whose diameter is equal to or more than 100 nm.”, JP2011218308A teaches nanobubble scale (“desirably in the range of 50 to 100 nm, furthermore, the mere optimization of the diameter within or less than 100 nm range is prima facie obvious to one of ordinary skill in the art. See MPEP 2144.05(II)); 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the substrate processing apparatus of Maeda/ JP2018056385A to further include supplying liquid to an inside of the second cleaning member, as taught by JP2017191827A, in order to minimize contamination of the roll and enhance application of cleaning liquid; and to further include a bubble generator and filter, as suggested by JP2011218308A, in order to utilize enhance removal of contaminants by zeta potential.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711